


110 HRES 1450 IH: Amending the Rules of the House of

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1450
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Conaway (for
			 himself, Mrs. Cubin,
			 Mr. Sullivan,
			 Mrs. Bachmann,
			 Mr. McHenry,
			 Mr. Marchant,
			 Mr. Neugebauer,
			 Mr. Gingrey,
			 Mr. Kingston,
			 Mr. Broun of Georgia,
			 Mr. Lamborn,
			 Mr. Franks of Arizona,
			 Mr. Bartlett of Maryland, and
			 Mr. Bishop of Utah) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to require officers and employees of the House to read the
		  Constitution of the United States each year.
	
	
		Whereas the United States Constitution articulates
			 principles envisioned by the Founding Fathers;
		Whereas the United States Constitution is the written set
			 of the fundamental principles by which the United States is governed;
		Whereas Article I of the United States Constitution
			 establishes the legislative branch;
		Whereas the United States Constitution is the supreme law
			 of the land;
		Whereas the United States Constitution is the world’s
			 oldest written national constitution;
		Whereas the United States Constitution confers honor and
			 responsibility upon Members of Congress;
		Whereas the United States Constitution should be known by
			 those who legislate; and
		Whereas the United States Constitution is a dynamic
			 governing document of and for the people of the United States: Now, therefore,
			 be it
		
	
		1.Short TitleThis resolution may be cited as the A
			 Modest Effort to Read and Instill the Constitution Again Resolution of
			 2008 or the AMERICA Resolution of 2008.
		2.Sense of the
			 House of RepresentativesIt is
			 the sense of the House of Representatives that Members of Congress, who swear
			 to uphold the Constitution of the United States and are responsible for writing
			 laws regarding the powers granted to the Government and proposing
			 constitutional amendments, should read this important document, including its
			 amendments.
		3.Annual Reading of the
			 Constitution Required for House Officers and EmployeesClause 3(a) of rule XI of the Rules of the
			 House of Representatives is amended by adding at the end the following new
			 subparagraph:
			
				(7)(A)The committee shall provide a copy of the
				Constitution of the United States to each new Member, Delegate, Resident
				Commissioner, officer, and employee of the House.
					(B)Not later than January 31 of each year,
				each officer and employee of the House shall file a certification with the
				committee attesting that the officer or employee has read the Constitution of
				the United States in its entirety in the previous
				year.
					.
		
